Case 2:17-cv-00832-DB-CMR Document 96 Filed 09/17/20 PageID.1758 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH


CAMPBELL INVESTMENTS, LLC, a Utah
limited liability company; KEVIN
                                                        MEMORANDUM DECISION AND
CAMPBELL, an individual; and KODY
                                                                ORDER
CAMPBELL, an individual,

                       Plaintiffs,
                                                          Case No: 2:17-cv-00832-DB-CMR
v.

DICKEY’S BARBECUE RESTAURANTS,
                                                               District Judge Dee Benson
INC., a Texas corporation,
                                                         Magistrate Judge Cecilia M. Romero
                       Defendant.


       Before the court are Plaintiffs’ Motion for Partial Summary Judgment (Dkt. No. 80) and

Defendant’s Cross Motion for Partial Summary Judgment. (Dkt. No. 86.) The motions have been

fully briefed by the parties, and the court has considered the facts and arguments set forth in

those filings. Pursuant to civil rule 7-1(f) of the United States District Court for the District of

Utah Rules of Practice, the court elects to determine the motion on the basis of the written

memoranda and finds that oral argument would not be helpful or necessary.

                       FACTUAL AND PROCEDURAL BACKGROUND

       In 2014, Plaintiffs became interested in acquiring a Dickey’s Barbecue Restaurant

franchise and submitted a formal franchise application to Defendant. (Dkt. No. 38 ¶ 8.) After

being approved as franchisees in August 2014, Plaintiffs executed two agreements with

Dickey’s: (1) a Franchise Agreement pertaining to the Ogden, Utah area, and (2) a Development

Agreement, which granted rights to Plaintiffs to develop Dickey’s restaurants in both Ogden,

Utah and South Jordan, Utah. (Id. ¶ 10.)
Case 2:17-cv-00832-DB-CMR Document 96 Filed 09/17/20 PageID.1759 Page 2 of 4




         Plaintiffs did not acquire or open a restaurant in Ogden, Utah. Instead, Plaintiffs

purchased and began operating an already-existing Dickey’s franchise in South Jordan. The

acquisition was effective on September 8, 2014, when Plaintiffs executed an Asset Purchase

Agreement for the South Jordan restaurant. (Id. ¶ 19.) Plaintiffs operated this restaurant for over

two years. After the South Jordan franchise failed to successfully operate at a profit, Plaintiffs

closed the restaurant on November 18, 2016.

         In their Complaint, Plaintiffs allege the following causes of action against Defendant:

violation of Utah’s Business Opportunity Disclosure Act (BODA) (“Count One”); fraudulent

misrepresentation (“Count Two”); negligent misrepresentation (“Count Three”); breach of

agreement/promissory estoppel (“Count Four”); breach of fiduciary duty (“Count Five”); and

unjust enrichment (“Count Six”). (Dkt. No. 38.)

         Plaintiffs and Defendant now both move for summary judgment on Count One. For the

reasons given below, the court grants summary judgment on Count One in favor of Defendant.

                              SUMMARY JUDGMENT STANDARD

         The Federal Rules of Civil Procedure permit the entry of summary judgment in matters

where “there is no genuine dispute as to any material fact.” Fed. R. Civ. P. 56(a). The party

seeking summary judgment has the burden of showing that there is no genuine issue of material

fact, and the court must “construe all facts, and reasonable inferences therefrom, in favor of the

non-moving party.” WKB Enters., Inc. V. Ruan Leasing Co., 838 F. Supp. 529, 532 (D. Utah

1993).

         “For purposes of summary judgment, … the court examines the evidence to determine if

a reasonable jury could return a verdict in favor of the nonmoving party. If it can, summary

judgment should be denied.” Id. However, “the mere existence of some alleged factual dispute
Case 2:17-cv-00832-DB-CMR Document 96 Filed 09/17/20 PageID.1760 Page 3 of 4




between the parties will not defeat an otherwise properly supported motion for summary

judgment; the requirement is that there be no genuine issue of material fact.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 247–48 (1986) (emphasis in original).

                                         DISCUSSION

       Under Utah law, a business is subject to BODA if it offers or sells a “business

opportunity.” See Utah Code Ann. § 13-15-1 et seq. A “business opportunity” is defined by

BODA as “an assisted marketing plan subject to this chapter.” Utah Code Ann. § 13-15-2(2).

However, BODA explicitly excludes “the sale of a package franchise” from its definition of an

assisted marketing plan. Utah Code Ann. § 13-15-2(1)(b)(iii).

       Under the facts of this case, there is no legitimate dispute that the South Jordan Dickey’s

restaurant was a package franchise.1 As the seller of a package franchise, Defendant was not

subject to any BODA provisions governing the sale of a “business opportunity.”

       Plaintiffs argue at length that they are entitled to rescind any agreements that they made

with Defendant because Defendant violated Section 13-14-4.5, which requires a seller of a

package franchise to file an exemption notice with the Division of Consumer Protection of the




1
  Plaintiffs argue that Defendant bears the burden of establishing that the South Jordan Dickey’s
restaurant was a package franchise. This appears to be a non-issue. Under the Federal Trade
Commission’s Franchise Rule, a franchise relationship is established by three elements: (1) “The
franchisee will obtain the right to operate a business that is identified or associated with the
franchisor’s trademark, or to offer, sell, or distribute goods, services, or commodities that are
identified or associated with the franchisor’s trademark;” (2) “The franchisor will exert or has
authority to exert a significant degree of control over the franchisee’s method of operation, or
provide significant assistance in the franchisee’s method of operation;” and (3) “As a condition
of obtaining or commencing operation of the franchise, the franchisee makes a required payment
or commits to make a required payment to the franchisor or its affiliate.” 16 C.F.R. § 436.1(h).
Based on the undisputed facts in the Record, there is no genuine issue of material fact that the
South Jordan Dickey’s restaurant clearly satisfies all three elements of a package franchise.
Case 2:17-cv-00832-DB-CMR Document 96 Filed 09/17/20 PageID.1761 Page 4 of 4




Department of Commerce (“the Division”) before commencing business in Utah. 2 See Utah

Code Ann. § 13-15-4.5. This argument is unpersuasive. Under Section § 13-15-6 of

BODA,“[a]ny purchaser of a business opportunity from a seller who does not comply with this

chapter is entitled … to rescission of the contract, to an award of a reasonable attorney’s fee and

costs of court in an action to enforce the right of rescission, and to the amount of actual damages

or $2,000, whichever is greater.” Utah Code Ann. § 13-15-6(2) (emphasis added). As established

above, however, Plaintiffs were not “purchasers of a business opportunity.” Rather, they

purchased a package franchise. The fact that Defendant may or may not have failed to file a

timely notice of exemption is immaterial. Under its plain language, BODA does not provide

purchasers of a package franchise with the remedy of rescission.

       Accordingly, Plaintiffs are not entitled to the relief sought under Section 13-15-6 of

BODA, and Count One must be dismissed.

                                         CONCLUSION

       For the foregoing reasons, Defendant’s Partial Motion for Summary Judgment (Dkt. No.

86) is hereby GRANTED, and Count One of Plaintiff’s Complaint is DISMISSED with

prejudice. Plaintiffs’ Partial Motion for Summary Judgment (Dkt. No. 80) is denied.

               DATED this 17th day of September, 2020.

                                              BY THE COURT:


                                              Dee Benson
                                              United States District Judge


2
  BODA directs sellers of a package franchise to file a notice of exemption prior to offering for
sale or selling a franchise in Utah or to a Utah resident. Utah Code Ann. § 13-15-4.5. Dickey’s
filed its exemption notice with the Division on September 3, 2014, after it had already approved
Plaintiffs as franchisees and entered into agreements with Plaintiffs in August 2014. (Dkt. No.
80, Ex. A.) However, the timing of Defendant’s exemption filing has no impact on the fact that
Plaintiffs simply did not purchase a “business opportunity” from Defendant.
